  Case 2:20-cv-12733-GAD-CI ECF No. 2 filed 10/27/20        PageID.45    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

      DWAYNE ANTHONY JOHNSON,

                 Plaintiff,
                                                     Case No. 20-cv-12733
                    v.
                                                  U.S. DISTRICT COURT JUDGE
         HATATU ELUM, ET AL.,                        GERSHWIN A. DRAIN

               Defendants.

   ______________                      /

 ORDER DIRECTING THE CLERK OF COURT TO APPLY THE FILING
 FEE SUBMITTED IN THIS CASE TO CASE NUMBER 20-CV-12422 AND
            CLOSING THIS CASE AS DUPLICATIVE

      This matter is before the Court on Plaintiff Dwayne Anthony Johnson’s

prepaid civil rights case under 42 U.S.C. § 1983. See ECF No. 1. Plaintiff Johnson

is a state prisoner at the G. Robert Cotton Correctional Facility in Jackson, Michigan.

Because his pro se Complaint in this matter is duplicative of a complaint that

Johnson filed about one month earlier, the Court will dismiss this case and direct the

Clerk of Court to apply the filing fee to the earlier case where no fee was paid.

                                  I. BACKGROUND
      On August 18, 2020, Plaintiff Johnson filed a pro se civil rights complaint that

was assigned to Judge Matthew F. Leitman, another judge in this District. The

Complaint names Hatatu Elum, Michelle Parsons, Jeremy Howard, and T. Kisor as
 Case 2:20-cv-12733-GAD-CI ECF No. 2 filed 10/27/20         PageID.46    Page 2 of 3




Defendants. Plaintiff alleges that the Defendants retaliated against Plaintiff by

transferring him to a different prison because he assisted another prisoner with some

legal work and filed a grievance against Defendant Elum. See Johnson v. Elum, et

al., No. 4:20-cv-12422, ECF No. 1, PageID.7 (E.D. Mich. Aug. 18, 2020).

      Johnson did not pay the filing fee in Judge Leitman’s case (4:20-cv-12422).

Nor did Plaintiff apply for leave to proceed in forma pauperis in that case. However,

on September 15, 2020, Johnson commenced this case by filing an identical

complaint and prepaying the filing fee for the case in this Court.

                            II. DISCUSSION AND ORDER
      The Court believes that Johnson intended to pay the filing fee in case number

4:20-cv-12422 when he submitted the duplicate complaint and the filing fee to the

Clerk of Court. It does not appear that he intended to file a new case with the same

allegations, issues, and defendants.

      Furthermore, “[a]s part of its general power to administer its docket, a district

court may stay or dismiss a suit that is duplicative of another federal court suit.”

Curtis v. Citibank, N.A., 226 F.3d 133, 138 (2d Cir. 2000). “[S]imple dismissal of

the second suit is [a] common disposition because plaintiffs have no right to maintain

two actions on the same subject in the same court, against the same defendant at the

same time.” Id. at 138–139; accord Missouri ex rel. Nixon v. Prudential Health

Care Plan, Inc., 259 F.3d 949, 954 (8th Cir. 2001) (stating that “[p]laintiffs may not


                                          2
 Case 2:20-cv-12733-GAD-CI ECF No. 2 filed 10/27/20         PageID.47    Page 3 of 3




pursue multiple federal suits against the same party involving the same controversy

at the same time”); Zerilli v. Evening News Ass’n, 628 F.2d 217, 222 (D.C. Cir. 1980)

(stating that “a plaintiff has no right to maintain two separate actions involving the

same subject matter at the same time in the same court and against the same

defendant.”) (en banc) (internal citations omitted).

      Plaintiff’s Complaint in this case is identical to the complaint that he filed in

case number 4:20-cv-12422. He has no right to maintain a duplicative action on the

same subject against the same defendants at the same time. Accordingly,

      IT IS ORDERED that the Clerk of Court shall apply the filing fee paid in

this case to case number 4:20-cv-12422.

      IT IS FURTHER ORDERED that this case is summarily DISMISSED as

duplicative of case number 4:20-cv-12422.

      IT IS SO ORDERED.



                                       s/Gershwin A. Drain__________________
                                       GERSHWIN A. DRAIN
                                       UNITED STATES DISTRICT JUDGE

Dated: October 27, 2020

                          CERTIFICATE OF SERVICE
           Copies of this Order were served upon attorneys of record on
              October 27, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager


                                          3
